UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June 25, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (925) 328-4650 (Address of principal executive offices) Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 4,997,532 shares of the Registrant’s Common Stock outstanding as of August 3, 2011. 1 EXPLANATORY NOTE This Amendment No.1 to the quarterly report of Giga-tronics Incorporated (“the Company”) on Form10-Q/A (“Form10-Q/A” or “Amended Filing”) amends our quarterly report on Form10-Q for the three months ended June 25, 2011 and June 26, 2010, which was originally filed on August 3, 2011 (“Original Filing”). This amendment is being filed for the purpose of restating certain amounts in the Financial Statements in Part I, Item1, Management’s Discussion and Analysis of Financial Condition and Results of Operations in Part I, Item2, Controls and Procedures in Part I, Item4T and Exhibits in Part II, Item 6. Subsequent to filing the Company’s annual report on Form 10-K, for the year ended March 26, 2011 and quarterly reports on Form 10-Q for the quarters ended June 25, 2011, September 24, 2011 and December 31, 2011, the Company determined that a full valuation allowance on its deferred tax asset should have beenmaintained as of June 26, 2010 and as of all subsequent quarters through December 31, 2011.Management determined that it was necessary to maintain the valuation allowance against its deferred tax assets after considering information that should have been used to measure the positive and negative evidence regarding the ultimate realization of the net deferred tax assets in the original assessment. Realization of the net deferred tax asset is dependent upon the Company’s ability to generate future taxable income.In its reassessment, Management concluded that objective and verifiable negative evidence represented by historic losses outweighed more subjective positive evidence of anticipated future income.As a result, the Company determined it necessary to maintain a full valuation allowance against its net deferred tax asset; restated its financial statements and filed an amended Form 10-K for the year ended March 26, 2011 on June 19, 2012.The Company has also filed amended quarterly reports for the quarters ended June 25, 2011, September 24, 2011 and December 31, 2011. The results of this change on the Consolidated Balance Sheet as of June 25, 2011 and March 26, 2011, Consolidated Statements of Operations for the three months ended June 25, 2011 and June 26, 2010, and Consolidated Statements of Cash Flows for the three months ended June 25, 2011 and June 26, 2010, are discussed under Note 2 to the Condensed Consolidated Financial Statements.The restatement reflects non-cash adjustments and has no effect on previously reported operating income results. Pursuant to the rules of the SEC, PartII, Item 6 has also been amended to contain the currently dated certifications from the company’s principal executive officer and principal financial officer as required by Section302 and 906 of the Sarbanes-Oxley Act of 2002. The certifications of the Company’s principal executive officer and principal financial officer are attached to this Amended Filing as Exhibits31.1, 31.2, 32.1 and 32.2. All information in our Quarterly Report on Form 10-Q/A for the three months ended June 25, 2011 and June 26, 2010, as amended by this Amendment No. 1, speaks as of the date of the original filing of our Form 10-Q for such periods and does not reflect any subsequent information or events, except as expressly noted in this Amendment No. 1 and except for Exhibits 31.1, 31.2, 32.1 and 32.2. All information contained in this Amendment No. 1 is subject to updating and supplementing as provided in our reports, as amended, filed with the Securities and Exchange Commission subsequent to the date of the initial filing of our Quarterly Report on Form 10-Q for the three months ended June 25, 2011 and June 26, 2010. 2 INDEX Page No. PART I-FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of June 25, 2011 (as restated) and March 26, 2011 (as restated) 4 Condensed Consolidated Statements of Operations (Unaudited), Three Months Ended June 25, 2011 (as restated) and June 26, 2010 (as restated) 5 Condensed Consolidated Statements of Cash Flows (Unaudited), Three Months Ended June 25, 2011 (as restated) and June 26, 2010 (as restated) 6 Notes to Unaudited Condensed Consolidated Financial Statements (as restated) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4T. Controls and Procedures 16 Item 6. Exhibits 16 SIGNATURES 17 Exhibit Index 18 3 Part I – Financial Information Item 1-Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands except share data) June 25, 2011 (as restated, see Note 2) March 26, 2011 (as restated, see Note 2) Assets Current assets: Cash and cash-equivalents $ $ Trade accounts receivable, net of allowance of $195 and $248, respectively Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 16 16 Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accounts payable $ Accrued commission Accrued payroll and benefits Accrued warranty Income taxes payable 3 30 Deferred revenue 62 Deferred rent 41 36 Capital lease obligations 74 93 Other current liabilities Total current liabilities Long term obligations - deferred rent Long term obligations - capital lease - 10 Total liabilities Commitments Shareholders' equity: Preferred stock of no par value; Authorized - 1,000,000 shares; no shares issued or outstanding at June 25, 2011 and March 26, 2011 - - Common stock of no par value; Authorized - 40,000,000 shares; 4,997,532 shares at June 25, 2011 and 4,994,157 shares at March 26, 2011 issued and outstanding Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended (In thousands except per share data) June 25, 2011 (as restated, see Note 2) June 26, 2010 (as restated, see Note 2) Net sales $ $ Cost of sales Gross margin Engineering Selling, general and administrative Total operating expenses Operating (loss) income ) 57 Interest expense, net - (1
